Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 17 November 2022. Claims 2, 12, and 24-26 were amended. Claims 2, 4-12, 14-21, and 24-26 are currently pending and have been examined.

Claim Objections
Claim 2 is objected to because of the following informalities: in line 25 the claim recites “a control overall bound gold conjugate concentration metric.” It is not clear if this is the same “control overall bound gold conjugate concentration metric” mentioned in line 3 of this claim, or a different one. This appears to be a typographical error. For the purposes of examination, this element will be read to say “the control overall bound gold conjugate concentration metric” in line 25. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-12, 14-21, and 24-26 are rejected under 35 USC § 101
Claims 2, 4-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites (with reasonable interpretations in parenthesis):
receive … the image of at least a portion of the testing device based on a test performed by a user that is a subject of the test, wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample;
in a testing process, determine an overall gold conjugate concentration metric of the test strip;
compare the overall bound gold conjugate concentration metric … to a control overall bound gold conjugate concentration metric…; and
determine diagnostic test results including a positive test result or a negative test result responsive to the concentration metric.
Therefore, the claim as a whole are directed to “comparing a test strip to a control for diagnostic purposes,” which is an abstract idea because it is a mental process, or something capable of being performed in the human mind. “Comparing a test strip to a control for diagnostic purposes” is a mental activity because comparing a test strip to a control is an activity that can be performed in the human mind. 
This judicial exception is not integrated into a practical application. In particular, claim 2 recites the following additional elements:
at least one database for storing an image of a testing device received from a mobile device and results data associated therewith and a control overall bound gold conjugate concentration metric;
a server implementing digital imaging processing configured to:
in a testing process, perform digital image processing on the image, wherein, to perform the digital image processing on the image, the server is further configured to: 
analyze, using the digital image processing, each pixel in the image corresponding to a test line in the image to determine a bound gold conjugate concentration of each pixel based on a color intensity of each pixel determined by digital image processing, wherein the test line is associated with a location in the image of the gold conjugate particles; 
perform a quantitative metric conversion using the digital image processing for each of the analyzed pixels to determine an overall gold conjugate concentration metric indicating a likelihood of a medical condition of the user from the bound gold conjugate concentration of each pixel; 
store the overall bound gold conjugate concentration metric in the at least one database in association with a user that is a subject of the test; and 
transmit the diagnostic test results to the mobile device.
The additional elements of a general-purpose mobile device and server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Finally, the steps of analyzing each pixel to determine a gold conjugate concentration (digital image processing) amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 2 is directed to an abstract idea.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the discussion above, the additional elements of a general-purpose mobile device and server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The steps of analyzing each pixel to determine a gold conjugate concentration amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is not significant enough to amount to more than the judicial exception. Accordingly, claim 2 is ineligible.

Dependent claims 4-5 and 7-9 merely further limit the abstract idea and are thereby considered to be ineligible.

Dependent claim 6 further recites the following additional elements (not including the additional elements already discussed above):
a software application that causes the mobile device to:
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device;
detect when an alignment of the alignment graphic and the alignment target has taken place;
These additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, claim 6 is ineligible.

Dependent claims 10-11 and 25 recite additional elements. Claim 10 recites a server configured to:
determine if the diagnostic test results include a positive result; resent, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Claim 11 recites a server configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over a network to a pharmacy.
Claim 25 recites a system wherein:
the server is configured to perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric according to the equation: C=(((I+I2+…+In) / P) / 255)*100
where C is the conjugate concentration quantitative metric, I is the color intensity of each pixel in the test line, and P is a total number of pixels in the test line.
Similar to the additional element recited in claim 2 and discussed above, the additional elements of the mobile device/server sending and receiving information over a network adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The additional elements of initiating telemedicine meetings and sending prescription information to a pharmacy does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of telemedicine and pharmaceuticals (see MPEP 2106.05(h)). The steps of analyzing each pixel to determine a gold conjugate concentration using the cited equation (which converts an average pixel intensity into a percentage) amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 10-11 and 25 are directed to an abstract idea.
Claims 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the mobile device/server sending and receiving information over a network is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is no significant to amount to more than the judicial exception. Further, the additional elements of initiating telemedicine meetings and sending prescription information to a pharmacy does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of telemedicine and pharmaceuticals (see MPEP 2106.05(h)). The steps of analyzing each pixel to determine a gold conjugate concentration using the cited equation (which converts an average pixel intensity into a percentage) amounts to using general purpose computer functions to perform the abstract idea (see MPEP 2106.05(f)). There is nothing in the claims that amounts to significantly more than the judicial exception. Accordingly, claims 10-11 and 25 are ineligible.

Claims 12, 14-21, 24, and 26 are parallel in nature to claims 2, 4-11, and 25. Accordingly claims 12, 14-21, 24, and 26 are rejected as being directed towards ineligible subject matter based upon the same analysis for claims 2, 4-11, and 25 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12, 14, and 24 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz” in view of Henkin (U.S. 2014/0193891), hereinafter “Henkin.”
Regarding claim 2, Ehrenkranz discloses a system comprising:
at least one database for storing an image of a testing device received from a mobile device and results data associated therewith and a control overall bound gold conjugate metric (See Ehrenkranz [0089] the numerical value can then be displayed on a screen located on the detector device and/or stored, interpreted, or sent to a database. [0099] the system can be performed using a mobile device.);
a server implementing digital image processing  (See Ehrenkranz [0056] the mobile device has the ability to communicate with one or more remote computers data upload, querying a data analysis algorithm, querying a decision support algorithm, and the like. The disclosed remote computers meet the broadest reasonable interpretation of a server. See Also [0098] the system and method can be performed remotely as well as on the handheld device.) configured to: 
receive, from the mobile device, the image of at least a portion of the testing device based on a test performed by a user that is a subject of the test (See Ehrenkranz [0083]. Mobile device with camera for taking pictures of test strips.), wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample (See Ehrenkranz [0034], [0037], and [0050] the system can use gold conjugate for the detection of the analytes.); 
store the image on the at least one database, wherein the at least one database is associated with the server (See Ehrenkranz [0089] image and algorithm can be stored remotely from the mobile device.); 
in a testing process, perform digital image processing on the image (See Ehrenkranz [0083]. See Also [0098] the system and method can be performed remotely as well as on the handheld device.), wherein, to perform the digital image processing on the image, the server is further configured to: 
analyze, using the digital image processing, each pixel in the image corresponding to a test line in the image to determine a bound gold conjugate concentration of each pixel based on a color intensity of each pixel determined by the digital image processing (See Ehrenkranz [0083] the system detects the RGB value (color intensity) of each pixel and then converts that to an analyte concentration value. Therefore, the analyte concentration value is calculated for each pixel. See also Fig. 9 and [0085].), wherein the test line is associated with a location in the image of the gold conjugate particles (See Ehrenkranz [0034], [0037], and [0050] the system can use gold conjugate for the detection of the analytes.); 
perform a quantitative metric conversion using the digital image processing for each of the analyzed pixels to determine an overall bound gold conjugate concentration metric … from the bound gold conjugate concentration of each pixel (See Ehrenkranz [0083]-[0085] the system converts the color value of the pixels in the image into a concentration value.); 
store the overall bound gold conjugate concentration metric in the at least one database in association with a user that is a subject of the test (See Ehrenkranz [0089] image and algorithm can be stored remotely from the mobile device.);
compare the overall bound gold conjugate concentration metric determined by the digital image processing to a control overall bound gold conjugate concentration metric stored in the at least one database (See Ehrenkranz [0083]-[0085] system compares the concentration level to test calibration standards.); and
determine diagnostic test results including a positive test result or a negative test result responsive to the concentration metric (See Ehrenkranz [0090] decision support algorithm uses the at least one numerical value to support a diagnosis of at least one condition in a subject and to suggest a course of treatment.); and
transmit the diagnostic test results to the mobile device (See Ehrenkranz [0056] The display screen can be used for display of data and results.).
Ehrenkranz does not disclose:
the overall gold conjugate concentration metric indicating a likelihood of a medical condition of the user;
Henkin teaches:
the overall gold conjugate concentration metric indicating a likelihood of a medical condition of the user (See Henkin [0189] “Detection of biological substances can also provide information from which the likelihood of the occurrence of a disease or condition can be calculated.” See also [0013].);
The system of Henkin is applicable to the disclosure of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to using lateral flow immunoassay tests to detect the presence of biological substances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ehrenkranz to include a metric indicating a likelihood of disease as taught by Henkin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to aid in devising effecting treatment strategies (see Henkin [0002] and [0189]).

Regarding claim 4, Ehrenkranz in view of Henkin discloses the system of claim 2 as discussed above. Ehrenkranz further discloses a system, wherein:
the testing device includes a plurality of immunoassay test strips (See Ehrenkranz [0040] the test strips can be adapted for many different analytes. Therefore, under the broadest reasonable interpretation of this claim element, the test device can have many different test strips when multiple cassettes are available for the different potential analytes.).

Regarding claim 12, Ehrenkranz in view of Henkin discloses the system of claim 2 as discussed above. Claim 12 recites a method that is substantially similar to the method performed by the system of claim 2. Therefore, claim 12 is rejected based on the same analysis of claim 2.

Regarding claim 14, Ehrenkranz in view of Henkin discloses the method of claim 12 as discussed above. Ehrenkranz further discloses a method, wherein:
the testing device includes a plurality of immunoassay test strips (See Ehrenkranz [0040] the test strips can be adapted for many different analytes. Therefore, under the broadest reasonable interpretation of this claim element, the test device can have many different test strips when multiple cassettes are available for the different potential analytes.).

Regarding claim 24, Ehrenkranz in view of Henkin discloses the system of claim 2 as discussed above. Claim 24 recites a method that is substantially similar to the method performed by the system of claim 2. Therefore, claim 24 is rejected based on the same analysis of claim 2.	


Claim 5 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz” in view of Henkin (U.S. 2014/0193891), hereinafter “Henkin,” further in view of Reed (U.S. 2017/0059566), hereinafter “Reed.” 
Regarding claim 5, Ehrenkranz in view of Henkin discloses the system of claim 4 as discussed above. Ehrenkranz discloses a system, wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Ehrenkranz [0002] a common use for the test strips is for detecting hCG.).
Ehrenkranz does not disclose:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen.
Reed teaches a system wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
The system of Reed is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the Zika virus antigen test strip as taught by Reed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to detect any pathogenic or infectious agent (see Reed [0082]).

Regarding claim 15, Ehrenkranz in view of Henkin discloses the method of claim 4 as discussed above. Ehrenkranz does not disclose a method, Ehrenkranz discloses a system, wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Ehrenkranz [0002] a common use for the test strips is for detecting hCG.).
Ehrenkranz does not disclose:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen.
Reed teaches a system wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
The system of Reed is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the Zika virus antigen test strip as taught by Reed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to detect any pathogenic or infectious agent (see Reed [0082]).

Claims 6-9 and 16-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz” in view of Henkin (U.S. 2014/0193891), hereinafter “Henkin,” further in view of Burg (U.S. 2015/0308961), hereinafter “Burg”.
Regarding claim 6, Ehrenkranz in view of Henkin discloses the system of claim 4 as discussed above. Ehrenkranz further discloses a system, wherein:
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Ehrenkranz [0056] mobile device can be a smartphone with camera.),wherein the software application provides executable instructions that, when executed, cause the mobile device to: 
compare one or more results of processing the image to a control for each of the plurality of immunoassay test strips (See Ehrenkranz [0083]-[0085] system compares the concentration level to test calibration standards.); and 
present test results on the viewing screen (See Ehrenkranz [0056] The display screen can be used for display of data and results.).
Ehrenkranz does not disclose
initiate operation of the camera of the mobile device; present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place; capture the image of the at least a portion of the testing device.
Burg teaches:
initiate operation of the camera of the mobile device; present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place; capture the image of the at least a portion of the testing device (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of the diagnostic instrument that the user can use to line up and overlay the testing device before taking the picture.).
The system of Burg is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to produce high quality and well-lit image for the software to analyze (See Burg [0046]-[0048]).

Regarding claim 7, Ehrenkranz in view of Henkin and Burg discloses the system of claim 6 as discussed above. Ehrenkranz further discloses a system, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Ehrenkranz [0056] the system can call up control values based on QR codes.).

Regarding claim 8, Ehrenkranz in view of Henkin and Burg discloses the system of claim 6 as discussed above. Ehrenkranz further discloses a system, wherein:
the diagnostic test results include a quantitative result (See Ehrenkranz [0083] the system converts the color value of the pixels in the image into a concentration value.).

Regarding claim 9, Ehrenkranz in view of Henkin and Burg discloses the system of claim 8 as discussed above. Ehrenkranz further discloses a system, wherein:
the quantitative result includes a reaction rating (See Ehrenkranz [0083] a numerical value is assigned to each value. This meets the broadest reasonable interpretation of “a reaction rating.”).

Regarding claim 16, Ehrenkranz in view of Henkin discloses the method of claim 14 as discussed above. Ehrenkranz further discloses a method, wherein:
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Ehrenkranz [0056] mobile device can be a smartphone with camera.), and the method further comprising: 
comparing, by the mobile device, one or more results of processing the image to a control for each of the plurality of immunoassay test strips (See Ehrenkranz [0083]-[0085] system compares the concentration level to test calibration standards.); and 
presenting test results on the viewing screen of the mobile device (See Ehrenkranz [0056] The display screen can be used for display of data and results.).
Ehrenkranz does not disclose
initiating operation of the camera of the mobile device; presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place; capturing, by the mobile device, the image of the at least a portion of the testing device.
Burg teaches:
initiating operation of the camera of the mobile device; presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting, by the mobile device, when an alignment of the alignment graphic and the alignment target has taken place; capturing, by the mobile device, the image of the at least a portion of the testing device (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of the diagnostic instrument that the user can use to line up and overlay the testing device before taking the picture.).
The system of Burg is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to produce high quality and well-lit image for the software to analyze (See Burg [0046]-[0048]).

Regarding claim 17, Ehrenkranz in view of Henkin and Burg discloses the method of claim 14 as discussed above. Ehrenkranz further discloses a method, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Ehrenkranz [0056] the system can call up control values based on QR codes.).

Regarding claim 18, Ehrenkranz in view of Henkin and Burg discloses the method of claim 18 as discussed above. Ehrenkranz further discloses a method, wherein:
the test results include a quantitative result (See Ehrenkranz [0083] system converts color value of each pixel into a concentration value.).

Regarding claim 19, Ehrenkranz in view of Henkin and Burg discloses the method of claim 14 as discussed above. Ehrenkranz further discloses a method, wherein:
the quantitative result includes a reaction rating (See Ehrenkranz [0083] a numerical value is assigned to each value. This meets the broadest reasonable interpretation of “a reaction rating.”).


Claim 10-11 and 20-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz” in view of Henkin (U.S. 2014/0193891), hereinafter “Henkin,” and further in view of Mink (U.S. 2017/0032092) hereinafter “Mink” and Apte (U.S. 2017/0002432) hereinafter “Apte”.
Regarding claim 10, Ehrenkranz in view of Henkin discloses the system of claim 2 as discussed above. Ehrenkranz further discloses a system, wherein the server is further configured to:
determine if the diagnostic test results include a positive result (See Ehrenkranz [0090] decision support algorithm uses the at least one numerical value to support a diagnosis of at least one condition in a subject and to suggest a course of treatment.);
Ehrenkranz does not disclose a system, wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Mink teaches a system wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device (See Mink [0020] The system includes an option on the screen of the user device including “consult with a tele pharmacist (the disease must have been determined to be positive for a prescription to have been issued and for the user to want to consult a healthcare provider));
determine whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a system wherein the server is further configured to:
send the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
send additional medical history information to the telemedicine provider (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiate a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The systems of Mink and Apte are applicable to the system of Ehrenkranz as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 11, Ehrenkranz in view of Henkin, Apte, and Mink discloses the system of claim 10 as discussed above. Ehrenkranz does not disclose a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over the network to a pharmacy.
Mink teaches a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicate information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The system of Mink is applicable to the system of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ehrenkranz to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).

Regarding claim 20, Ehrenkranz in view of Henkin discloses the method of claim 12 as discussed above. Ehrenkranz discloses a method, further comprising:
determining, by the server, if the diagnostic test results include a positive result (See Ehrenkranz [0090] decision support algorithm uses the at least one numerical value to support a diagnosis of at least one condition in a subject and to suggest a course of treatment);
Ehrenkranz does not disclose a method, further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determining whether the telemedicine initiation option is selected;
sending, by the server, the diagnostic test results from the server to a telemedicine provider;
sending, by the server, additional medical history information to the telemedicine provider; and
initiating, by the server, a telemedicine conference with the telemedicine provider.
Mink teaches a method further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device (See Mink [0020] The system includes an option on the screen of the user device including “consult with a tele pharmacist (the disease must have been determined to be positive for a prescription to have been issued and for the user to want to consult a healthcare provider));
determining whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a method further comprising:
sending, by the server, the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
sending, by the server, additional medical history information to the telemedicine provider; (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiating, by the server, a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The methods of Mink and Apte are applicable to the method of Ehrenkranz as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehrenkranz to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 21, Ehrenkranz in view of Henkin, Apte, and Mink discloses the method of claim 20 as discussed above. Ehrenkranz does not disclose a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; and 
communicating information relating to the issued prescription over the network to a pharmacy.
Mink teaches a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicating information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The method of Mink is applicable to the method of Ehrenkranz as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ehrenkranz to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ehrenkranz in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenkranz (U.S. 2013/0273528), hereinafter “Ehrenkranz” in view Henkin (U.S. 2014/0193891), hereinafter “Henkin,” and further in view of Tsai et al. (U.S. 2015/0254845), hereinafter “Tsai,” and Wikipedia, the Free Encyclopedia, RGB color model, at https://en.wikipedia.org/wiki/RGB_color_model (last visited 06/13/2022) (Wayback Machine of cited portion goes back to at least November 06, 2015, see attached capture of the website), hereinafter “Wikipedia.”

Regarding claim 25, Ehrenkranz in view of Henkin discloses the system of claim 2 as discussed above. Ehrenkranz does not further disclose a system, wherein:
the server is configured to perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric according to the equation: 
C=(((I+I2+…+In) / P) / 255)*100
where C is the conjugate concentration quantitative metric, I is the color intensity of each pixel in the test line, and P is a total number of pixels in the test line.
Tsai and Wikipedia teaches:
the server is configured to perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric according to the equation: 
C=(((I+I2+…+In) / P) / 255)*100
where C is the conjugate concentration quantitative metric, I is the color intensity of each pixel in the test line, and P is a total number of pixels in the test line (See Tsai [0044] the color intensity values of each pixel are averaged and used in correlating a concentration level. In order to average the values, the number of pixels must also be known. See Tsai [0043] these color intensities can be given in 8-bit RGB values from 0-255. Further, see also Wikipedia, Section titled “Numeric Representations,” the RGB color model can be written as a percentage. Therefore, this equation is taught in the combination of the averaging of the pixel intensities from Tsai and the use of displaying RGB colors as percentages from Wikipedia).
Tsai shows that calculating a metric from average pixel color intensity was known in the prior art before the effective filing date of the claimed invention. Wikipedia shows that RGB color intensity values being converted into percentages was known in the prior art before the effective filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the calculation of a color intensity metric using average pixel intensity and then converting that to a percentage. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 26, Ehrenkranz in view of Henkin discloses the method of claim 12 as discussed above. Ehrenkranz does not further disclose a method, wherein:
the step of performing a quantitative metric conversion for each of the analyzed pixels determines an overall gold conjugate concentration metric according to the equation:
C=(((I+I2+…+In) / P) / 255)*100
where C is the conjugate concentration quantitative metric, I is the color intensity of each pixel in the test line, and P is a total number of pixels in the test line.
Tsai and Wikipedia teaches:
the server is configured to perform a quantitative metric conversion for each of the analyzed pixels to determine an overall gold conjugate concentration metric according to the equation: 
C=(((I+I2+…+In) / P) / 255)*100
where C is the conjugate concentration quantitative metric, I is the color intensity of each pixel in the test line, and P is a total number of pixels in the test line (See Tsai [0044] the color intensity values of each pixel are averaged and used in correlating a concentration level. In order to average the values, the number of pixels must also be known. See Tsai [0043] these color intensities can be given in 8-bit RGB values from 0-255. Further, see also Wikipedia, Section titled “Numeric Representations,” the RGB color model can be written as a percentage. Therefore, this equation is taught in the combination of the averaging of the pixel intensities from Tsai and the use of displaying RGB colors as percentages from Wikipedia).
Tsai shows that calculating a metric from average pixel color intensity was known in the prior art before the effective filing date of the claimed invention. Wikipedia shows that RGB color intensity values being converted into percentages was known in the prior art before the effective filing date of the claimed invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the calculation of a color intensity metric using average pixel intensity and then converting that to a percentage. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-9 and 12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659 in view of Henkin (U.S. 2014/0193891) and Burg (U.S. 2015/0308961).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar to the limitations in claim 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659. The subject matter in the instant application amounts to claims which are generally narrower in scope. The claim in U.S. Patent No. 10,473,659 recites the use of “particles” that conjugate with the biologic sample. The instant application narrows the term down to “gold particles” in claims 2 and 12. Gold particles fall into the genus of “particles.”

Claims 10-11 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,473,659 in view of Henkin (U.S. 2014/0193891), and further in view of Mink (U.S. 2017/0032092) and Apte (U.S. 2017/0002432).
 Claims 10-11 and 20-21 depend on claim 2 and 12 respectively, which recites substantially similar limitations to claim 2 of U.S. Patent No. 10,473,659 (see discussion above). The subject matter in the instant application amounts to claims which are generally narrower in scope. The additional limitations in claims 10-11 and 20-21 pertaining to telemedicine and prescriptions would have been obvious to include in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive. Applicant argues that the claims cannot be directed to a mental process because it includes computer functionality (digital image processing) that cannot be performed in the human mind (See Applicant Remarks page 10). However, the image analysis and server functionality (as well as the other general computer functionality) are considered to be additional elements, not part of the abstract idea. Therefore, whether or not they can be performed in the human mind is not applicable as they are not considered part of the abstract idea. Further, this type of additional element is insufficient to integrate the abstract idea into a practical application, or make the claimed invention amount to significantly more than the abstract idea (see MPEP 2106.05(f)).
Next, Applicant again argues that the claims are integrated into a practical application because they allow for the tests to be performed remotely (See Applicant Remarks page 11). This is not persuasive. There are no recited functional improvements to the technology of image analysis or any other technological field. The claims do not improve the functioning of a computer. Applicant argues that performing the image analysis remotely is a practical application because of “recent world events where face-to-face testing can provide various health concerns”. However, this is not a practical application because it is not an improvement to the technology. It is an example of using general computing functions (networking) to perform an abstract idea. Therefore, the system performs an abstract idea using additional elements that are not enough to integrate it into a practical application (see the discussion above). 

Rejections under 35 U.S.C 103
Applicant's arguments filed 17 November 2022, with respect to the 103 rejection of the claims, have been fully considered but they are not persuasive. Applicant appears to argue that the Henkin reference is applicable because it is detecting the presence of a biological substance to determine the likelihood of the occurrence of a disease, and not the presence of a “nonbiological substance” (the gold conjugate) (See Applicant Remarks page13). This argument is not persuasive. Applicant in their remarks specifically say that the bound gold conjugate “comprises a mineral that is associated with other biological substances.” Further, Applicant’s specification states that the system uses reagents to detect the presence of the biologic analyte includes “antibodies, enzymes, or other reagents” conjugated with the particles of gold (See applicant’s specification [0050]). In other words, the system is detecting the presence of biologic analytes using gold particles, not detecting the presence of the gold particles. Therefore, the system is actually detecting biological analytes in order to determine the likelihood of the occurrence of a disease. Further, the Henkin reference is not the only reference cited. Ehrenkranz discloses the use of gold particles for detecting the presence of an analyte, it just does not specifically determine a “likelihood” of the occurrence of a disease. Therefore, these references do disclose and teach each element of the claim and the claims are considered to be obvious. 


Rejections under Nonstatutory Double Patenting
Applicant's arguments filed 17 November 2022, with respect to the nonstatutory double patenting rejections, have been fully considered but they are not persuasive. Applicant argues that narrower claims of 10,473,659 patent (directed to Zika and hCG) are patently distinct from the broader claims of the present application (not specifically directed to Zika and HCG), and therefore the double patenting rejection is not appropriate (See Applicant Remarks page 16-17). Putting aside the fact that claims 5 and 15 explicitly include tests for Zika and hCG, this is an example of species (narrow) and genus (broad and includes the species) claims. Therefore, the double patenting rejection is appropriate because the broader claims of the present application are disclosed/taught by the narrower claims of the 10,473,659 in view of the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aminoff (U.S. 2016/0274104) discloses a system for using a lateral flow immunoassay kit to determine the presence of biomarkers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619